           Case 2:20-cv-02324-APG-VCF Document 74 Filed 03/17/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     GABRIELLE CLARK, et al.,
 7                                                           Case No.: 2:20-cv-02324-APG-VCF
               Plaintiff(s),
 8                                                                             Order
     v.
 9
     STATE PUBLIC CHARTER SCHOOL
10   AUTHORITY, et al.,
11             Defendant(s).
12         This case was set for a continued settlement conference to take place at 10:30 a.m. on
13 March 17, 2021. Docket No. 72. Plaintiffs did not appear for the settlement conference, apparently
14 on the advice of attorney Jonathan O’Brien. Attorneys must comply with the Court’s orders.
15 Chapman v. Pac. Tel. & Tel. Co., 613 F.2d 193, 197 (9th Cir. 1979). The method for seeking relief
16 from an order is to file a proper request for that relief on the docket. See, e.g., Local Rule 7-2(a).
17 The Court hereby CAUTIONS Mr. O’Brien that he must strictly comply with all orders moving
18 forward unless a proper request is filed on the docket and is granted by the Court.1
19         The settlement conference has now ended. The Clerk’s Office is INSTRUCTED to
20 remove the undersigned from the docket as the settlement judge.
21         IT IS SO ORDERED.
22         Dated: March 17, 2021
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28         1
               A separate order to show cause will not issue on this matter.

                                                      1
